Stradley Ronon Stevens & Young, LLP Suite 2600 2005 Market Street Philadelphia, PA 19103-7018 Telephone 215.564.8000 Fax 215.564.8120 www.stradley.com August 27, 2015 Board of Trustees Franklin Mutual Series Funds 101 John F. Kennedy Parkway Short Hills, NJ 07078 Board of Trustees Franklin Mutual Recovery Fund 101 John F. Kennedy Parkway Short Hills, NJ 07078 Re: Agreement and Plan of Reorganization (“Plan”) made as of the 25th day of February, 2015 by and between Franklin Mutual Series Funds (“FMSF”), a statutory trust created under the laws of the State of Delaware, on behalf of its series, Franklin Mutual Quest Fund (the “Acquiring Fund”), and Franklin Mutual Recovery Fund, a statutory trust created under the laws of the State of Delaware (the “Target Fund”) Ladies and Gentlemen: You have requested our opinion as to certain federal income tax consequences of the reorganization (hereinafter referred to as the “Reorganization”) of the Target Fund, which will consist of: (i) the acquisition by FMSF, on behalf of the Acquiring Fund, of substantially all of the property, assets and goodwill of the Target Fund in exchange solely for full and fractional Class A, Class C and Class Z shares of beneficial interest, with no par value, of the Acquiring Fund (the “Acquiring Fund Shares”); (ii) the distribution of Acquiring Fund Shares to the holders of Class A, Class C and Advisor Class shares of beneficial interest of the Target Fund (the “Target Fund Shares”), respectively, according to their respective interests in the Target Fund in complete liquidation of the Target Fund; and (iii) the dissolution of the Target Fund as soon as is practicable after the closing (hereinafter called the “Closing” and the date of closing, the “Closing Date”), all upon and subject to the terms and conditions set forth in the Plan.
